

Exhibit 10.1


Execution Version
EIGHTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 30, 2019 (this “Eighth Amendment”), is by and among TEAM, INC., a
Delaware corporation (the “Borrower”), the Guarantors (as defined in the Credit
Agreement referenced below), the lending institutions party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (in
said capacity as Administrative Agent, the “Administrative Agent”).
BACKGROUND
A.    The Borrower, the Guarantors, the Lenders, and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement, dated
as of July 7, 2015, as amended by that certain First Amendment to Credit
Agreement, dated as of December 2, 2015, that certain Second Amendment and
Commitment Increase to Credit Agreement, dated as of February 29, 2016, that
certain Third Amendment to Credit Agreement, dated as of August 17, 2016, that
certain Fourth Amendment and Limited Waiver to Credit Agreement, dated as of
December 19, 2016, that certain Fifth Amendment to Credit Agreement, dated as of
May 5, 2017, that certain Sixth Amendment to Credit Agreement, dated as of July
21, 2017, but effective as of June 30, 2017 and that certain Seventh Amendment
to Credit Agreement, dated as of March 8, 2018 (said Third Amended and Restated
Credit Agreement, as amended, the “Credit Agreement”). Capitalized terms used
herein without definition shall have the meanings assigned to such terms in the
Credit Agreement as set forth on Annex I.
B.    The Borrower has requested that the Lenders amend the Credit Agreement to
(i) add Citibank, N.A., as a joint lead arranger and as a Lender (the “New
Lender”) and (ii) make certain revisions to the terms and conditions of the
Credit Agreement as specifically set forth in this Eighth Amendment.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders (including, as applicable, the New
Lender) and the Administrative Agent hereby agree as follows:
§1.Amendment to Credit Agreement. The Credit Agreement (excluding the Schedules
and Exhibits thereto) is hereby amended in its entirety and replaced with the
document attached hereto as Annex I.
§2.    Amendment to Restate Schedules 1.01(a), 1.01(b), 5.03, 5.06, 5.09, 5.13,
5.26, 6.15, 7.01, 7.02, 7.03 and 7.03(g) and add Schedules 1.01(e) and 5.32.
Schedules 1.01(a), 1.01(b), 5.03, 5.06, 5.09, 5.13, 5.26, 6.15, 7.01, 7.02, 7.03
and 7.03(g) to the Credit Agreement are hereby amended in their entirety and
replaced with the documents attached hereto as Schedules 1.01(a), 1.01(b), 5.03,
5.06, 5.09, 5.13, 5.26, 6.15, 7.01, 7.02, 7.03 and 7.03(g) to Annex II.
Schedules 1.01(e) and 5.32 are hereby added to the Credit Agreement in the form
of Schedules 1.01(e) and 5.32 to Annex II.




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------




§3.    Amendment to Restate Exhibits B and P and add Exhibit Q to Credit
Agreement. Exhibits B and P to the Credit Agreement are hereby amended in their
entirety and replaced with the documents attached hereto as Exhibits B and P to
Annex II. Exhibit Q is hereby added to the Credit Agreement in the form of
Exhibit Q to Annex II.
§4.    Updated Schedules to Third Restated Security Agreement. The Eighth
Amendment Effective Date shall be deemed a date that Schedules 1, 2, 3, 4, 5(a)
– (i), 6, 7, 8, 9, and 10 to the Third Restated Security Agreement are required
to be updated, and such Schedules to the Third Restated Security Agreement are
hereby amended in their entirety and replaced with the documents attached hereto
as Schedules 1, 2, 3, 4, 5(a) – (i), 6, 7, 8, 9, and 10 to Annex III.
§5.    Conditions to Effectiveness. This Eighth Amendment shall become effective
as of the date set forth above upon the satisfaction of the following
conditions:
(a)    the Administrative Agent shall have received a counterpart signature page
to this Eighth Amendment, duly executed and delivered by the Borrower, each
Guarantor and the Lenders;
(b)    the Administrative Agent shall have received for its benefit and for the
benefit of each Lender the fees in immediately available funds as agreed upon by
the Borrower, the Arrangers, the Administrative Agent and the Lenders;
(c)    the Administrative Agent shall have received all invoiced out of pocket
fees and expenses due and owing in connection with this Eighth Amendment;
(d)    the Borrower shall have paid in immediately available funds all invoiced
fees and expenses of the Administrative Agent’s counsel, Greenberg Traurig, LLP;
(e)    the Administrative Agent shall have received fully-executed (i) Revolving
Notes executed by the Borrower for each Lender in the amount of each such
Lender’s Revolving Commitment, as established hereby and (ii) Term Notes
executed by the Borrower payable to the order of each Term Lender in the amount
of such Term Lender’s Term Commitment, as established hereby (collectively, the
“Amendment Notes”);
(f)    the Administrative Agent shall have received an Officer’s Certificate
dated the Eighth Amendment Effective Date, certifying as to the Organization
Documents of each Loan Party (which, to the extent filed with a Governmental
Authority, shall be certified as of a recent date by such Governmental
Authority), the resolutions of the governing body of each Loan Party, the good
standing, existence or its equivalent of each Loan Party and of the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party;
(g)    the Administrative Agent and the Lenders shall have received copies of
(i) the financial statements referred to in Section 5.05 of the Credit
Agreement, (ii) pro forma financial statements of the Borrower giving effect to
the closing of the Eighth Amendment and (iii) projections for the Borrower and
its Subsidiaries for the three years following the Eighth Amendment Effective
Date;




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------




(h)    there shall not have occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2018 or (y) in the facts and information regarding such
entities as represented to date;
(i)    the Administrative Agent shall have received:
(i)    (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Liens and (B) tax lien, judgment and bankruptcy searches; and
(ii)    searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the material intellectual property of the Loan Parties;
(j)    the Administrative Agent shall have received favorable opinions of
counsel to the Borrower in form and substance reasonably satisfactory to the
Administrative Agent, dated the Eighth Amendment Effective Date and addressed to
the Administrative Agent and the Lenders;
(k)    the Administrative Agent shall have received (i) copies of insurance
certificates, and, to the extent requested by the Administrative Agent,
insurance policies, declaration pages, certificates, and endorsements of
insurance or insurance binders evidencing liability, casualty, property,
terrorism and business interruption insurance meeting the requirements set forth
in the Credit Agreement or in the Collateral Documents or as required by the
Administrative Agent and (ii) an Authorization to Share Insurance Information
executed by the Borrower;
(l)    the Administrative Agent shall have received a Solvency Certificate
signed by a Responsible Officer of the Borrower as to the financial condition,
solvency and related matters of the Borrower and its Subsidiaries, after giving
effect to this Eighth Amendment;
(m)    the Administrative Agent shall have received a Loan Notice with respect
to the Loans to be made and deemed to be made on the Eighth Amendment Effective
Date;
(n)    the Administrative Agent shall have received an Available Borrowing
Assets Report dated as of the Eight Amendment Effective Date;
(o)    all of the existing Indebtedness for borrowed money of the Borrower and
its Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.03) shall be repaid in full;
(p)    upon the reasonable request of any Lender, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, and any Loan Party that qualifies




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------




as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party;
(q)    the representations and warranties set forth in Section 6 of the Eighth
Amendment shall be true and correct;
(r)    the Administrative Agent shall have received evidence that all members,
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Eighth
Amendment have been obtained; and
(s)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.
§6.    Representations and Warranties. By its execution and delivery hereof, the
Borrower represents and warrants to the Administrative Agent and the Lenders
that, as of the date hereof, and immediately after giving effect to this Eighth
Amendment:
(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article II and Article V of the Credit Agreement and in each
other Loan Document, or which are contained in any document that has been
furnished under or in connection herewith or therewith, are (i) with respect to
representations and warranties that contain a materiality qualification, true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, are true and correct in all material
respects, and except that for purposes hereof, (x) the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively, (y) any representation
and warranty that by its terms is made only as of an earlier date, is true and
correct in all material respects (or in the case of such representations and
warranties that are subject to a materiality qualification, in all respects) as
of such earlier date and (z) the representations and warranties contained in
Section 5.23 of the Credit Agreement shall be true and correct;
(a)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(b)    (i) the Borrower and each Guarantor has full power and authority to
execute and deliver this Eighth Amendment, (ii) the Borrower has full power and
authority to execute and deliver the Amendment Notes, (iii) this Eighth
Amendment and the Amendment Notes have been duly executed and delivered by the
Borrower, (iv) this Eighth Amendment has been duly executed and delivered by
each Guarantor, (v) this Eighth Amendment, the Credit Agreement, as amended
hereby, and the Amendment Notes constitute the legal, valid and binding
obligations of the Borrower and each Guarantor enforceable in accordance with
their respective terms, except in each case, as enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities law;




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------




(c)    neither the execution, delivery and performance of this Eighth Amendment,
the Amendment Notes or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will (i)
conflict with any Organization Documents of the Borrower or any Guarantor, (ii)
violate any Applicable Law applicable to the Borrower or any Guarantor in any
material respect (other than failures to obtain governmental authorizations,
make filings or provide notices, etc. which do not violate Section 5.03 of the
Credit Agreement), or (iii) conflict with any Contractual Obligation to which
the Borrower or a Guarantor is a party or affecting the Borrower, any Guarantor
or the properties of the Borrower or any of its Subsidiaries or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower, any Guarantor or their property is subject, except in
each case referred to in this clause (iii) for such violations, breaches and
defaults that, individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and
(d)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Eighth Amendment and
the Amendment Notes or (ii) any Guarantor as a condition to the acknowledgment
by any Guarantor of this Eighth Amendment.
§7.    New Term Loan; Prepayment of Revolving Loan Outstandings; Revolving
Commitment Reduction; and Purchase/Sale by Lenders.
(a)    Simultaneously with the satisfaction of the conditions to effectiveness
set forth in Section 5 of this Eighth Amendment, (i) the proceeds of the Term
Loans made on the Eighth Amendment Effective Date shall be used to prepay
$50,000,000 in principal amount of Revolving Loans that are outstanding on the
Eighth Amendment Effective Date (the “Eighth Amendment Prepayment”) and shall be
paid to the Lenders (other than the New Lender) in accordance with their
respective Applicable Revolving Percentages in effect immediately prior to the
effectiveness of this Eighth Amendment, (ii) the Borrower shall pay to the
Administrative Agent for the account of the Lenders (other than the New Lender)
accrued and unpaid interest on the principal amount of the Revolving Loans
prepaid on the Eighth Amendment Effective Date, together with any additional
amounts required pursuant to Section 3.05 of the Credit Agreement, (iii)
concurrently with receipt of the Eighth Amendment Prepayment, the aggregate
Revolving Commitment of all Revolving Lenders shall be reduced to $225,000,000,
(iv) each Lender shall purchase or sell (as the case may be), without recourse,
an amount of the Revolving Loans outstanding such that, after giving effect to
this Eighth Amendment, the amount of each such Lender’s Revolving Commitment
utilized and the amount of Revolving Loans owed to each such Revolving Lender
will be equal to its Applicable Percentage thereof after giving effect to this
Eighth Amendment and (v) the risk participations of the Revolving Lenders in
each outstanding Letter of Credit and each outstanding Swingline Loan shall be
automatically reallocated such that the risk participation of each Revolving
Lender in each outstanding Letter of Credit and Swingline Loan equals such
Lender's Applicable Revolving Percentage of each such Letter of Credit and
Swingline Loan. Pursuant to Section 11.06(b)(iii) of the Credit Agreement, each
of the Borrower, the Administrative Agent, the L/C Issuer and the Swingline
Leader hereby consents to the assignment to the New Lender provided for herein.




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------




(b)    Notwithstanding the reallocation of Revolving Loans described in clause
(a) above, (i) nothing herein shall be deemed to be a novation of the
Obligations evidenced by the Loans and Letters of Credit and (ii) in no event
shall the Liens securing the Credit Agreement or the obligations thereunder be
deemed affected thereby, it being the intent and agreement of the Loan Parties
that the Liens on the Collateral to secure the obligations of the Loan Parties
in connection with the Credit Agreement shall not be extinguished and shall
remain valid, binding and enforceable Liens securing all debt, liabilities and
other obligations under the Credit Agreement, as amended hereby.
(c)    The Borrower shall pay each Lender compensation for any losses pursuant
to Section 3.05 of the Credit Agreement as a result of any prepayments,
purchases or sales made in connection with this Section 7.
(d)    Each Lender hereby waives the notice requirements set forth in Sections
2.05(a) and 2.06(a) of the Credit Agreement in connection with the Eighth
Amendment Prepayment and the reduction of the Revolving Commitment.
§8.    New Lender Representations and Agreements. The New Lender (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Eighth Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Sections 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to the
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Eighth Amendment Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Loans and
either it, or the Person exercising discretion in making its decision to acquire
such Loans, is experienced in acquiring assets of such type, (v) it has received
a copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to become a Lender under the Credit Agreement and to
purchase such Loans, and (vi) it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Lender under the Credit Agreement and to purchase the
Loans; and (b) agrees that (i) it will, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
§9.    No Other Amendments, etc. Except as expressly provided in this Eighth
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents (as amended and restated in connection herewith, if
applicable) remain unchanged, and (b) all of the terms and conditions of the
Credit Agreement, as amended hereby, and of the other Loan Documents (as amended
and restated in connection herewith, if applicable) are hereby ratified and
confirmed and remain in full force and effect. Nothing herein shall be construed
to be an




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------




amendment, consent or a waiver of any requirements of the Borrower, the
Guarantors or of any other Person under the Credit Agreement or any of the other
Loan Documents except as expressly set forth herein or pursuant to a written
agreement executed in connection herewith. Nothing in this Eighth Amendment
shall be construed to imply any willingness on the part of the Administrative
Agent or any Lender to grant any similar or future amendment, consent or waiver
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents.
§10.    Guarantor’s Acknowledgment. By signing below, each Guarantor
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Eighth Amendment, (ii) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived or
modified, impaired or affected in any manner by this Eighth Amendment or any of
the provisions contemplated herein, (iii) ratifies and confirms its obligations
under its Guaranty, (iv) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty, and
(v) acknowledges and agrees that its Guaranty also covers the full amount of the
Term Loans as established by this Eighth Amendment.
§11.    Reference to the Credit Agreement. Upon the effectiveness of this Eighth
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as modified hereby. This Eighth Amendment shall be a Loan Document.
§12.    RELEASE. As a material part of the consideration for Administrative
Agent and Lenders entering into this Eighth Amendment, each Loan Party signing
this Eighth Amendment (singly and collectively, “Releasor”) agrees as follows
(the “Release Provision”):
(a)     RELEASOR HEREBY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT,
EACH LENDER, THE L/C ISSUER AND ADMINISTRATIVE AGENT’S AND EACH LENDER’S
RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, MANAGERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, PARENT
CORPORATIONS, SUBSIDIARIES, AND AFFILIATES (ALL OF THE ABOVE COLLECTIVELY
REFERRED TO AS “LENDER GROUP”) JOINTLY AND SEVERALLY FROM ANY AND ALL CLAIMS,
COUNTERCLAIMS, DEMANDS, DAMAGES, DEBTS, AGREEMENTS, COVENANTS, SUITS, CONTRACTS,
OBLIGATIONS, LIABILITIES, ACCOUNTS, OFFSETS, RIGHTS, ACTIONS, AND CAUSES OF
ACTION OF ANY NATURE WHATSOEVER OCCURRING PRIOR TO THE DATE HEREOF, INCLUDING,
WITHOUT LIMITATION, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION FOR CONTRIBUTION
AND INDEMNITY, WHETHER ARISING AT LAW OR IN EQUITY, PRESENTLY POSSESSED, WHETHER
KNOWN OR UNKNOWN, WHETHER LIABILITY BE DIRECT OR INDIRECT, LIQUIDATED OR
UNLIQUIDATED, PRESENTLY ACCRUED, WHETHER ABSOLUTE OR CONTINGENT, FORESEEN OR
UNFORESEEN, AND WHETHER OR NOT HERETOFORE ASSERTED (“CLAIMS”), WHICH RELEASOR
MAY HAVE OR CLAIM TO HAVE AGAINST ANY OF LENDER GROUP.
(b)    Releasor covenants and agrees not to sue any member of Lender Group or in
any way assist any other Person in suing Lender Group with respect to any claim
released herein,




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------




including but not limited to claims arising out of or related to the
Administrative Agent and the Lenders’ actions, omissions, statements, requests
or demands in administering, enforcing, monitoring, collection or attempting to
collect the Obligations of any Loan Party, which Obligations were evidenced by
the Credit Agreement or the other Loan Documents.
(c)    The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.
(d)    Releasor acknowledges, warrants, and represents to Lender Group that:
(i)    Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.
(ii)    Releasor is not acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Releasor acknowledges that Lender
Group has not made any representation with respect to the Release Provision
except as expressly set forth herein.
(i)    Releasor has executed this Eighth Amendment and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any Person.
(ii)    Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such claims to any other Person.
(e)    Releasor understands that the Release Provision was a material
consideration in the agreement of Administrative Agent and each Lender to enter
into this Eighth Amendment.
(f)    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any claims
released hereby against Lender Group.
(g)    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.
§13.    Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Eighth Amendment and
the other instruments and documents to be delivered




EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------




hereunder (including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto).
§14.    Execution in Counterparts. This Eighth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Eighth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.
§15.    Governing Law; Binding Effect. This Eighth Amendment shall be deemed to
be a contract made under and governed by and continued in accordance with the
internal laws of the State of Texas applicable to agreements made and to be
performed entirely within such state, provided that each party shall retain all
rights arising under federal law. This Eighth Amendment shall be binding upon
the parties hereto and their respective successors and assigns.
§16.    Headings. Section headings in this Eighth Amendment are included herein
for convenience of reference only and shall not constitute a part of this Eighth
Amendment for any other purpose.
§17.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS EIGHTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.


[Remainder of Page Intentionally Left Blank]






EIGHTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Eighth Amendment as
of the date first set forth above.
TEAM, INC.


By:
/s/ Susan M. Ball
Name:
Susan M. Ball
Title:
Executive Vice President, Chief Financial
 
Officer and Treasurer



ACKNOWLEDGED AND AGREED:
 
TEAM INDUSTRIAL SERVICES, INC.
TEAM INDUSTRIAL SERVICES INTERNATIONAL, INC.
TQ ACQUISITION, INC.
TEAM QUALSPEC, LLC
QUALSPEC LLC
FURMANITE, LLC
FURMANITE WORLDWIDE, LLC
FURMANITE AMERICA, LLC
FURMANITE OFFSHORE SERVICES, INC.
QUEST INTEGRITY GROUP, LLC
QUEST INTEGRITY USA, LLC
ROCKET ACQUISITION, LLC
TCI SERVICES, LLC
TANK CONSULTANTS, LLC
DK VALVE & SUPPLY, LLC
TCI SERVICES HOLDINGS, LLC




By: /s/ Susan M. Ball
Name: Susan M. Ball
Title: Executive Vice President, Chief
Financial Officer and Treasurer
 
 





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kyle D. Harding
 
 
Name:
Kyle D. Harding
 
 
Title:
Assistant Vice President



Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, L/C Issuer and Swingline Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Adam Rose
 
 
Name:
Adam Rose
 
 
Title:
Senior Vice President







Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





LENDERS:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Andrew Rossman
 
 
Name:
Andrew Rossman
 
 
Title:
Vice President





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
 
BBVA USA f/k/a COMPASS BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Collis Sanders
 
 
Name:
Collis Sanders
 
 
Title:
Executive Vice President





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Erron Powers
 
 
Name:
Erron Powers
 
 
Title:
Senior Vice President





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
 
SUNTRUST BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John L. Saylor
 
 
Name:
John L. Saylor
 
 
Title:
Senior Vice President





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Don D. Mishler
 
 
Name:
Don D. Mishler
 
 
Title:
Senior Vice President





Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






 
 
BOKF, NA dba Bank of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gary Whitt
 
 
Name:
Gary Whitt
 
 
Title:
Senior Vice President







Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------






NEW LENDER:
CITIBANK, N.A.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Foster
 
 
Name:
Michael Foster
 
 
Title:
Senior Vice President











Signature Page to Eighth Amendment to Third Amended and Restated Credit
Agreement